DETAILED ACTION

This communication is in response to the Request for Continued Examination filed on 09 April 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 17-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record include JP 2016-200750 (Moriya et al.), “Combined Spectral Envelope Normalization and Subtraction of Sinusoidal Components in the ODFT and MDCT Frequency Domains” (Ferreira), and “Arithmetic Coding of Speech and Audio Spectra Using TCX Based on Linear Predictive Spectral Envelopes” (Backstrom et al.). Moriya et al. teaches an encoding device comprising a linear predictive analysis obtaining a coefficient which can be converted into a linear prediction coefficient and energy of a predictive residue by taking a linear predictive analysis of a pseudo-correlation function signal sequence obtained by performing inverse Fourier 
Ferreira describes an MDCT based audio coding environment and present a new technique combining spectral envelope normalization with accurate subtraction of sinusoidal components in the MDCT frequency domain.
Backstrom et al. propose to use the magnitude of the linear predictor to estimate the variance of spectral components. Since the linear predictor is transmitted in any case, this method does not require any additional side information.
However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations for the service providing device as presented in claim 1: 

“An encoding apparatus comprising: 

processing circuitry configured to implement:

a log spectral envelope generating unit configured to obtain 5a log spectral envelope sequence Lo, L1, ..., LN-1, which is an integer value sequence corresponding to binary 

10an envelope code which is a code identifying the log spectral envelope sequence; and 

a signal smoothing unit configured to obtain a smoothed spectral sequence ~Xo, ~X1, ..., ~XN-1 by: 

with respect to a quantized spectral sequence ^Xo, ^X1, ..., 15^XN-1 obtained by quantization of respective sample values of a frequency domain spectral sequence for the time series signal, 

for ^Xk (k is sample number, where ke {0, ..., N-1}) with Lk corresponding to ^Xk being a positive value, adopting ^Xk with Lk digits from its least significant digit in binary removed as a smoothed spectral 20value ~Xk; 

for ^Xk with Lk corresponding to ^Xk being a negative value, adopting ^Xk with -Lk digits added to its least significant digit in binary in accordance with a predefined rule as a smoothed spectral value ~Xk; and when Lk corresponding to ^Xk is 0, adopting ^Xk as 25a smoothed spectral value ~Xk, and  N18-22WO True translationFinal_ 10.17-65- 

to encode respective samples of the obtained smoothed spectral sequence ~Xo, ~X1, ..., ~XN-1 with a fixed code length to obtain a signal code, wherein 

the predefined rule is a rule defined based on an order of sample 5numbers and an order of digit numbers such that removed digits become digits to be added without excess or deficiency.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.